USCA11 Case: 20-13256    Date Filed: 07/30/2021   Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13256
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:14-cr-20662-JLK-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

JUAN ROMAN,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 30, 2021)

Before NEWSOM, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13256           Date Filed: 07/30/2021      Page: 2 of 6



      Juan Roman pleaded guilty to one count of receiving child pornography in

violation of 18 U.S.C. § 2252(a)(2)&(b)(1) and two counts of possessing child

pornography in violation of § 2252(a)(4)(B)&(b)(2). On July 2, 2015, the United

States District Court for the Southern District of Florida sentenced him to a total of

300 months imprisonment followed by a life-term of supervised release. Roman

appealed his sentence on substantive reasonableness grounds and this Court

affirmed. United States v. Roman, 645 F. App’x 922 (11th Cir. 2016).

      In July 2020, Roman filed a pro se motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act

(“FSA”). 1 The District Court denied the motion. Roman now appeals that denial,

arguing that the District Court abused its discretion in determining that no

“extraordinary and compelling” reasons supported his release and in misapplying

the 18 U.S.C. § 3553(a) sentencing factors.

                                                I.
      We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion

for abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.

2021) (citation omitted). “A district court abuses its discretion if it applies an

incorrect legal standard, follows improper procedures in making the determination,




      1
          Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).

                                                2
          USCA11 Case: 20-13256        Date Filed: 07/30/2021    Page: 3 of 6



or makes findings of fact that are clearly erroneous.” United States v. Khan, 794

F.3d 1288, 1293 (11th Cir. 2015) (citation and quotation marks omitted).

                                           II.

      A district court may only reduce a defendant’s sentence to the extent

permitted by § 3582(c). Section 3582(c)(1)(A) permits reduction if the district

court (1) first considers the applicable § 3553(a) factors, (2) finds that

“extraordinary and compelling reasons warrant such a reduction,” and finds (3)

“that such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”

      Before § 603(b) of the FSA amended § 3582(c)(1)(A), defendants could not

move on their own to have their sentences reduced. Such reductions could only be

granted “upon motion of the Director of the Bureau of Prisons [“BOP”].”

§ 3582(c)(1)(A) (effective Nov. 2, 2002, to Dec. 20, 2018). The applicable

Sentencing Commission policy statement—U.S.S.G. § 1B1.13—was not amended

along with § 3582(c)(1)(A), so it reflects the pre-FSA state of things. For instance,

it still states that § 3582(c)(1)(A) reductions can be granted “[u]pon motion of the

Director of the Bureau of Prisons,” without mentioning that defendants can now

also move for reduction. § 1B1.13

      Roman seizes on this mismatch between § 3582(c)(1)(A)’s amended

language and § 1B1.13’s unamended language and argues that § 1B1.13 no longer


                                           3
            USCA11 Case: 20-13256     Date Filed: 07/30/2021   Page: 4 of 6



applies to § 3582(c)(1)(A) motions, at least insofar as they’re filed by defendants

rather than the BOP Director. If Roman is right, then district courts aren’t bound

by § 1B1.13’s exclusive list of extraordinary and compelling reasons when ruling

on § 3582(c)(1)(A) motions filed by defendants. This opens the door for Roman’s

ultimate argument, which is that the District Court abused its discretion by not

considering whether his health conditions together with the COVID-19 pandemic

present extraordinary and compelling reasons for his release, even if they don’t fall

within § 1B1.13’s list.

      But Roman’s argument is foreclosed by our recent decision in United States

v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021), where we held that § 1B1.13’s list

of extraordinary and compelling reasons still applies to § 3582(c)(1)(A) motions

regardless of who brings them. We also held that § 1B1.13’s catch-all—which

provides that § 3582(c)(1)(A) motions can be granted on the basis of extraordinary

and compelling reasons determined by the BOP Director to exist in the defendant’s

particular case, even if they’re not among those specifically enumerated 2—still

means what it says and no more. Bryant, 996 F.3d at 1264–65. That is to say that

the FSA amendment did not give district courts the same power to recognize

unenumerated circumstances as extraordinary and compelling. Id.




      2
          § 1B1.13 cmt. n.1(D).

                                          4
           USCA11 Case: 20-13256           Date Filed: 07/30/2021      Page: 5 of 6



       Therefore, Roman must show that the District Court abused its discretion in

concluding that his medical issues did not fall within § 1B1.13’s list of

extraordinary and compelling circumstances. The only circumstance that arguably

applies is when a defendant is “suffering from a serious physical or medical

condition” which “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.” § 1B1.13 cmt. n.1(A)(ii). But Roman’s health

conditions fall short of the sort of “serious physical or medical condition[s]”

contemplated in § 1B1.13. Since Roman in no way showed that his headaches,

back pain, and cartilage problems were intractable or that they “substantially

diminishe[d] [his] ability . . . to provide self-care,” we conclude the District Court

did not abuse its discretion in this respect.3

       Roman also argues the District Court misapplied the § 3553(a) factors.4 But

his argument depends on the premise that the District Court erroneously concluded


       3
         Roman mentions his obesity for the first time on appeal and argues that the District
Court abused its discretion by not granting his motion on the basis of his obesity. Since Roman
never identified obesity as a circumstance supporting his motion for compassionate release
before the District Court, this certainly wasn’t an abuse of discretion.
       4
         Roman also argues the District Court abused its discretion by failing to take judicial
notice of Hallinan et. al. v. Scarantino, Warden, Case No. 5:20-hc-02088-FL, 2020 U.S. Dist.
LEXIS 103409 (E.D.N.C., May 26, 2020), a decision he contends would have shown that his risk
of contracting COVID-19 in the particular prison where he was confined was great. But “a court
in one case will not take judicial notice of its own records in another and distinct case even
between the same parties, unless the prior proceedings are introduced into evidence.” Thomas v.
Evans, 880 F.2d 1235, 1241 (11th Cir. 1989) (quoting Concordia v. Bendekovic, 693 F.2d 1073,
1076 (11th Cir. 1982)) (quotation marks omitted). Roman asked the District Court to take
                                               5
            USCA11 Case: 20-13256           Date Filed: 07/30/2021        Page: 6 of 6



that his case didn’t present extraordinary and compelling circumstances. His

argument is that “the district court’s incorrect reliance on the provisions of 1B1.13,

to determine whether extraordinary and compelling reasons existed . . . precluded

the court from reasonably and adequately weighing the 3553(a) factors.” That

means Roman’s § 3553(a) argument falls together with his argument respecting the

applicability of § 1B1.13.

       For the foregoing reasons, the District Court’s denial of Roman’s §

3553(c)(1)(A) motion is

       AFFIRMED.




judicial notice of a case in a different court and to which he was not a party. It was not an abuse
of discretion to deny Roman’s request.

                                                 6